Citation Nr: 0533365	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  04-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a total right knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Buffalo, New York.


REMAND

The veteran contends that he is entitled to an increased 
evaluation for his total right knee replacement.  The veteran 
was afforded a VA general medical examination in April 2003; 
however, for the reasons set forth below, the Board finds 
that the report of this examination is not adequate for 
rating purposes and that further evidentiary development is 
necessary.  

In accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v 
Brown, 8 Vet. App. 202 (1995), an examiner should determine 
the extent of any functional impairment due to weakened 
movement, excess fatigability, and incoordination 
attributable to the service-connected disability, and the 
extent of functional impairment during flare-ups and on 
repeated use.  At the veteran's April 2003 examination, the 
examiner stated that during flare-ups the veteran would 
"expend extra energy in completing tasks and hence will lead 
to early fatigue, weakened movements and ultimately to a loss 
of coordination."  The examiner did not attempt to quantify 
the extent of any additional functional loss due to pain 
during flare-ups or after repeated use, and did not indicate 
specifically how much weakness, fatigability or 
incoordination would be exhibited.

The Board also notes that the claims folder contain treatment 
records for the veteran up through September 2003.  If the 
veteran has received more recent treatment for his right 
knee, the records of such treatment should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his right knee disability during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected right knee 
replacement.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report. All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

	Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

